Exhibit 10.3
NOTE ISSUANCE AGREEMENT
     This Note Issuance Agreement (this “Agreement”) is dated as of the 14th day
of August, 2008, and is made by and between Lime Energy Co., a Delaware
corporation (the “Company”), Richard P. Kiphart (“Kiphart”) and Advanced
Biotherapy, Inc. (“ADVB” and together with Kiphart, “Noteholders”).
WITNESSETH:
     WHEREAS, the Company and the Noteholders are parties to that certain AR
Note Issuance Agreement dated as of June 6, 2008 (the “Existing Agreement”),
pursuant to which the Company issued to (i) Kiphart, that certain Amended and
Restated Revolving Line of Credit Note dated June 6, 2008 in the maximum
principal amount of $9,500,000 (the “Kiphart Note”) and (ii) ADVB, that certain
Amended and Restated Revolving Line of Credit Note dated June 6, 2008 in the
maximum principal amount of $1,500,000 (the “ADVB Note” and together with the
Kiphart Note, the “Existing Notes”); and
     WHEREAS, Kiphart has agreed to loan an additional $5,000,000 to the Company
to be evidenced by that certain Second Amended and Restated Revolving Line of
Credit Note dated the date hereof made by the Company in favor of Kiphart (the
“AR Kiphart Note”).
     WHEREAS, the Company has agreed to modify the floating convertibility
feature of the Existing Notes pursuant to (i) the AR Kiphart Note and (ii) that
certain Second Amended and Restated Revolving Line of Credit Note dated the date
hereof made by the Company in favor of ADVB (the “AR ADVB Note” and together
with the AR Kiphart Note, the “Second AR Notes”); and
     WHEREAS, the parties desire to set forth certain additional understandings
among themselves as more fully described herein; and
     NOW, THEREFORE, in consideration of the premises and mutual agreements
contained herein, the parties hereby agrees as follows:
     1. The Second AR Notes. Contemporaneously with the execution of this
Agreement and delivery by the Company to the Noteholders of the Second AR Notes,
the Noteholders shall deliver to the Company the original Existing Notes.
     2. Security Agreement. On the date hereof, the Company and the Noteholders
shall enter into that certain Security Agreement dated as of the date hereof
(the “Security Agreement”) made by the Company in favor of the Noteholders to
secure the obligations of the Company under the Second AR Notes.
     3. Condition to Advances. It shall be a condition to each advance under the
Second AR Notes that no Event of Default (as defined in the Second AR Notes)
shall have occurred and be continuing. At the time of each request for an
advance, the Company shall provide to the Noteholders a certificate, executed by
the Chief Executive Officer or Chief Financial Officer of the Company, stating
that no Event of Default has occurred and is continuing.
     4. Manner of Advances, Repayments and Prepayments. The parties acknowledge
and agree that the AR ADVB Note is at present fully drawn to its Maximum
Principal Amount (as defined in the AR ADVB Note), and accordingly future
advances requested by the Company shall be drawn against the

Page 1 of 4



--------------------------------------------------------------------------------



 



AR Kiphart Note, unless and until such time, if any, as the outstanding
principal balance under the AR ADVB Note is less than the Maximum Principal
Amount stated in the AR ADVB Note, at which point future advances will be drawn
equally against the Second AR Notes to the extent of the Maximum Principal
Amount defined in the respective Second AR Notes. As long as both of the Second
AR Notes remain outstanding, all repayments and prepayments by the Company shall
be made first to the AR Kiphart Note until it is reduced to an amount equal to
the AR ADVB Note, with any further repayments and prepayments made equally to
the AR Kiphart Note and the AR ADVB Note.
     5. Commitment by ADVB. ADVB hereby covenants and agrees that it has
reserved cash or other immediately liquid assets in the amount of $1,500,000 and
shall at all times while the AR ADVB Note remains outstanding continue to
reserve a sufficient amount of cash or other immediately liquid assets as to
enable it to make advances under the AR ADVB Note.
     6. Subordination by Noteholders. Each Noteholder agrees to subordinate its
Second AR Note and its security interests evidenced by the Security Agreement in
the event the Company arranges to have a commercial lender provide financing to
the Company for similar purposes, which subordination must be on terms and
conditions acceptable to the Noteholders in their reasonable discretion.
     7. Information Regarding Use of Proceeds. Promptly following request
therefore by either Noteholder, the Company shall provide Noteholders with
reasonable detail regarding the use of proceeds with respect to any advance made
under the Second AR Notes, subject to the Company’s obligations under
Regulation F-D.
     8. Arbitration. In the event of any and all disagreements and controversies
arising from this Agreement or the Second AR Notes, such disagreements and
controversies shall be subject to binding arbitration as arbitrated in
accordance with the then current Commercial Arbitration Rules of the American
Arbitration Association in Chicago, Illinois before one neutral arbitrator. Any
party involved in such disagreement or controversy may apply to the arbitrator
seeking injunctive relief until the arbitration award is rendered or the
controversy is otherwise resolved. Without waiving any remedy under this
Agreement, any involved party may also seek from any court having jurisdiction
any interim or provisional relief that is necessary to protect the rights or
property of that party, pending the establishment of the arbitral tribunal (or
pending the arbitral tribunal’s determination of the merits of the controversy).
In the event of any such disagreement or controversy, no party shall directly or
indirectly reveal, report, publish or disclose any information relating to such
disagreement or controversy to any person, firm or corporation not expressly
authorized by the other party to receive such information or use such
information or assist any other person in doing so, except to comply with actual
legal obligations of such party, or unless such disclosure is directly related
to an arbitration proceeding as provided herein, including, but not limited to,
the prosecution or defense of any claim in such arbitration. The costs and
expenses of the arbitration (excluding attorneys’ fees) shall be paid by the
non-prevailing party or as determined by the arbitrator.
     9. Miscellaneous.
     (a) All of the WHEREAS clauses and other recitals at the beginning of this
Agreement are hereby incorporated into and made part of this Agreement.
     (b) This Agreement shall be binding upon, and shall inure solely to the
benefit of, each of the parties hereto, and each of their respective heirs,
executors, administrators, successors and permitted assigns, and no other person
shall acquire or have any right under or by virtue of this Agreement. No
Noteholder shall assign its rights under this Agreement except in connection
with an assignment under the Second AR Notes permitted by the terms thereof.

Page 2 of 4



--------------------------------------------------------------------------------



 



     (c) This Agreement amends and restates the Existing Agreement in its
entirety as of the date hereof, and this Agreement may be amended only by
written execution by all parties. No waiver of any provision of this Agreement
shall in any event be effective unless the same shall be in writing and
acknowledged by the party against whom enforcement is sought, and then any such
waiver shall be effective only in the specific instance and for the specific
purpose for which given.
     (d) The descriptive headings of the several sections and paragraphs of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement.
     (e) All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of Illinois, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Illinois or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of Illinois.
     (f) Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by, unenforceable or
invalid under any jurisdiction, such provision shall as to such jurisdiction, be
severable and be ineffective to the extent of such prohibition or invalidity,
without invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.
     (g) This Agreement may be executed in one or more counterparts, all of
which shall be deemed but one and the same agreement and each of which shall be
deemed an original. Delivery by facsimile of an executed counterpart of this
Agreement shall be effective as an original executed counterpart hereof and
shall be deemed a representation that an original executed counterpart hereof
will be delivered.
     (h) THE PARTIES HERETO, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO
CONSULT WITH COUNSEL, EACH KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE
IRREVOCABLY, ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE
OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT.
     (i) ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION
WITH THIS AGREEMENT SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS OF
THE STATE OF ILLINOIS OR IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF ILLINOIS; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR
OPERATE TO PRECLUDE LENDER FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN
ANY OTHER JURISDICTION. EACH PARTY HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO
THE JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS AND OF THE UNITED STATES
DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS FOR THE PURPOSE OF ANY SUCH
LITIGATION AS SET FORTH ABOVE AND EXPRESSLY AND IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT
REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.
[Signatures on following page]

Page 3 of 4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
day and year first above written.

          LIME ENERGY CO.    
 
       
By:
Name:
  /s/ Jeffrey Mistarz
 
Jeffrey R. Mistarz    
Title:
  Executive Vice President and Chief Financial Officer    
 
        NOTEHOLDERS:    
 
        /s/ Richard P. Kiphart           Richard P. Kiphart    
 
        Advanced Biotherapy Inc.    
 
       
By:
       /s/ Christopher W. Capps
 
     Christopher W. Capps, President    

Page 4 of 4